RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1399-18T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

A.L.,

          Defendant-Appellant/
          Cross-Respondent,

and

S.B.,

     Defendant.
________________________________

IN THE MATTER OF AU.L., a Minor,

     Respondent/Cross-Appellant.
________________________________

                    Submitted October 22, 2019 – Decided October 28, 2019

                    Before Judges Fisher and Rose.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Middlesex County,
            Docket No. FN-12-0172-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant/cross-respondent (Robyn A. Veasey, Deputy
            Public Defender, of counsel; Andrew Robert
            Burroughs, Designated Counsel, on the briefs).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for respondent/cross-appellant (Noel Christian
            Devlin, Assistant Deputy Public Defender, of counsel
            and on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Michael A. Thompson, Deputy
            Attorney General, on the brief).

PER CURIAM

      Defendant A.L. gave birth to Au.L. on December 4, 2016. Two months

before the child's birth, defendant acknowledged to plaintiff Division of Child

Protection and Permanency that she was an addict, using as many as five bags

of heroin daily. A month later, defendant tested positive for cocaine and heroin.

And a week before the child's birth she again tested positive for cocaine. The

Division commenced this Title Nine action and, after the completion of

discovery, the trial court conducted a one-day hearing in May 2017. The trial

judge issued a written decision, concluding that defendant abused or neglected



                                                                         A-1399-18T3
                                       2
the child by using illicit drugs and substances throughout the pregnancy and that

this caused the child to suffer withdrawal symptoms soon after birth.

      Once the Title Nine litigation was terminated in October 2018, defendant

appealed, arguing the evidence that defendant's drug use caused the child's

neonatal withdrawal syndrome was "at best in equipoise." She contends as well

that the judge erred in denying her attorney's request to keep the record open for

an additional trial day so that she might present expert witness testimony. The

Law Guardian cross-appeals and presents arguments similar to defendant's. We

find insufficient merit in defendant's and the Law Guardian's arguments to

warrant further discussion in a written opinion, R. 2:11-3(e)(1)(E), and affirm

substantially for the reasons set forth by Judge Bruce J. Kaplan in his

comprehensive and well-reasoned written opinion.

      We would add only that the judge did not abuse his discretion in refusing

to allow defendant additional time to present expert testimony. The record

establishes that defendant was represented by counsel in January 2017; at that

time, the judge: established dates for the exchange of discovery; provided a

deadline for the submission of expert reports; and fixed a trial date of May 12,

2017. It was not until two days before this trial date that defense counsel

requested the opportunity to provide an expert report and to elicit testimony


                                                                          A-1399-18T3
                                        3
from that expert at a later date. Considering that defendant was aware of the

trial date for five months – more than sufficient time to secure the services of an

expert – and considering defendant's inability to state with certainty when

requesting an adjournment that a favorable report from an expert could be

obtained, the judge acted within his discretion in denying defendant's request

for an adjournment.

      Affirmed.




                                                                           A-1399-18T3
                                        4